


Exhibit 10.1

EMPLOYMENT AGREEMENT

Effective as of August 23, 2010

This Agreement is entered into and made effective as of August 23, 2010 (the
"Effective Date") between Tanger Properties Limited Partnership (the "Company")
and THOMAS EDWARD McDONOUGH (the "Executive"). The Company and the Executive are
sometimes referred to individually as a "Party" and collectively as the
"Parties".

RECITALS

A.        The Company and the Executive have agreed upon the terms and
conditions of the Executive's employment by the Company.

B.        The Parties intend to set forth herein the entire agreement between
them with respect to Executive's employment by the Company.

Now therefore in consideration of the foregoing recitals and the promises
contained herein the Parties agree as follows:

1.        EMPLOYMENT AND DUTIES.

1.1        Employment. During the Contract Term (as defined herein), the Company
will employ the Executive and the Executive shall serve the Company as a
full-time employee upon and subject to the terms and conditions of this
Agreement. The Executive's employment hereunder may be terminated before the end
of the Contract Term only as provided in Section 5 of this Agreement.

1.2        Position and Responsibilities. Executive will be elected to serve as
Executive Vice President of Operations of the Company, reporting directly to the
Chief Executive Officer. During Executive's employment hereunder, his primary
duties, functions, responsibilities and authority will include oversight of site
selection for new shopping centers, leasing in new and existing centers,
management of existing centers, promotion, advertising and marketing of the
Company's shopping centers and communication with the Company's tenants.
Executive will be required to engage in extensive travel and will work out of
the Company's Greensboro, North Carolina office. Executive will be required to
relocate his permanent residence to the Greensboro, North Carolina area.
Further, Executive shall perform such other duties as are assigned to him by the
Chief Executive Officer and/or the Board of Directors consistent with his
position.

1.3        Time and Effort. During the Contract Term, Executive shall be
employed on a full-time basis and shall devote his best efforts and
substantially all of his business attention, time and effort (excluding sick
leave, vacation provided for herein and reasonable time devoted to civic and
charitable activities) to the business and affairs of the Company.

Company acknowledges that Executive is a limited partner/member/advisor in two
residential and one commercial real estate endeavors, none of which compete with
the Company.

2.        PERIOD OF EMPLOYMENT.

2.1        Initial Contract term. The period of employment pursuant to this
Agreement shall begin on August 23, 2010 (the "Commencement Date") and shall
extend through December 31, 2013 (the "Initial Contract Term"), unless earlier
terminated as provided in Section 5 or extended as provided in this Section 2.
The period from August 23, 2010 to December 31, 2010 is herein referred to as
the "Initial Short Year". The calendar year beginning January 1, 2011 and each
calendar year thereafter during the Contract Term is sometimes herein referred
to as a "Contract Year".

2.2         Extended Contract Term. The Contract Term shall be automatically
extended at the end of the Initial or an Extended Term for one additional
Contract Year (sometimes herein referred to as an "Extended Term") unless either
the Executive or the Company shall give written notice to the other of them that
the Contract Term shall not be so extended at least one hundred eighty (180)
days prior to the end of the Initial or an Extended Term. An Extended Term shall
be upon the same terms and conditions as were applicable to the Initial Term
except that the Annual Base Salary shall be the Executive's Annual Base Salary
for the Contract Year immediately preceding the Extended Term. References herein
to the "Contract Term" of this Agreement shall refer to the Initial Term as
extended pursuant to this Section.

3.        COMPENSATION.

3.1        Base Salary. As compensation for Executive's services performed
pursuant to this Agreement, Employer will pay Executive a salary at the
annualized rate of $350,000.00 during the Initial Short Year and, with respect
to each Contract Year thereafter an amount agreed upon by Executive and the
Company but not less than $350,000.00 (the "Annual Base Salary"). The Annual
Base Salary shall be paid in equal installments in arrears in accordance with
Employer's regular pay schedule.

3.2        Annual Bonus. As additional compensation for services rendered, the
Executive shall receive such bonus or bonuses as the Company's Board of
Directors may from time to time approve including without limitation awards
under

--------------------------------------------------------------------------------



the Company's Incentive Award Plan. Such bonuses may be payable in cash (a "Cash
Bonus") and/or in the form of equity based compensation as allowed under the
Company's Incentive Award Plan. Any such annual bonus shall be payable on or
prior to the fifteenth (15th) day of the third (3rd) calendar month following
the end of the calendar year with respect to which such annual bonus relates.

With respect to the Initial Short Year, the Company will pay Executive a bonus
in an amount equal to the greater of (a) $54,000 or (b) 36% of the bonus
Executive would have received under the plan described on attached Exhibit A
based on achievement of performance criteria for Calendar Year 2010 if Executive
had been employed by the Company for all of Calendar Year 2010 and had been
eligible for a bonus under that plan.

3.3        Grant of Restricted Shares. Effective upon the commencement of
Executive's employment hereunder, the Company will grant Executive five thousand
(5,000) restricted shares under the Company's Incentive Award Plan. The
restricted shares will vest at the rate of twenty percent (20%) per year with
the first shares vesting on the anniversary of the Commencement Date and an
additional twenty percent (20%) vesting on each anniversary of the Commencement
Date thereafter until the restricted shares are fully vested. Company and
Executive shall enter into the standard form of Restricted Share Agreement with
respect this grant. After calendar year 2010, Executive shall be given
consideration for the grant of restricted shares in the same manner as other
members of the executive leadership team.

3.4        Moving Expenses. Subject to Section 9(b)(v) of this Agreement, the
Company agrees to provide Executive with the following in connection with the
relocation of his permanent residence from Irvine, CA to Greensboro, NC:

         (a)        The costs of moving the Executive's family including packing
and moving Executive's household effects by way of a national moving company
offering the lowest of three bids for such move;

        (b)        To assist Executive in locating housing in Greensboro, NC,
the cost of coach class round trip airline tickets, hotel, rental car and
reasonable meal expenses for a three day/two night trip for Executive and his
wife to Greensboro, NC. All travel arrangements should be coordinated through
the Company's Travel Manager, Celeste Dixon.

        (c)        The cost of three coach class round trip airline tickets from
Greensboro, NC to Irvin, CA after the Commencement Date and to be coordinated
with approved business travel to the Company's existing centers or development
sites on the West Coast.

        (d)        The cost of transporting two personal automobiles from
Irvine, CA to Greensboro, NC in connection with Executive's relocation in
Greensboro, NC.

        (e)        The Company will give Executive four (4) additional days off
work if needed in connection with the relocation of his family and household
effects to the Greensboro, NC area.

Moving expenses paid for Executive pursuant to this Agreement may be subject to
withholding as required by law and will be reported as wages earned on
Executive's form W-2 at year end.

3.5        Housing Allowance. For the period from the Commencement Date until
the sale or other disposition of Executive's primary residence in Irvine, CA,
the Company will pay Executive a housing allowance of up to Three Thousand
Dollars ($3,000.00) per month for no longer than six (6) months for rental
expense (base rent plus security deposit and utilities) incurred by Executive
for his residence in the Greensboro, NC area. Such housing allowance shall be
payable on or prior to the fifteenth (15th) day of the third (3rd) calendar
month following the end of the calendar year in which such rental expense was
incurred.

4.        EMPLOYEE BENEFITS.

4.1        Executive Benefit Plans. Executive shall participate in the employee
benefit plans (including group medical and dental plans, a group term life
insurance plan, a disability plan and a 401(k) Savings plan) generally
applicable to employees of the Company, as those plans may be in effect from
time to time.

4.2        Expenses. Subject to Section (9b)(v), the Company shall promptly
reimburse the Executive for all reasonable travel and other business expenses
incurred by the Executive in the performance of his duties to the Company
hereunder. Executive shall observe and comply with the Company's policies with
respect to such reimbursements as in effect from time to time. At least monthly,
Executive will submit such records and paid bills supporting the amount of the
expenses incurred and to be reimbursed as the Company shall reasonably request
or as shall be required by applicable laws.

4.3        Vacation. Executive shall have the number of days of paid vacation
during each calendar year that are provided to employees of the Company with the
same number of years of service as Executive has pursuant to the Company's
vacation policy described in the Company's employee handbook in effect on the
first day of that calendar year. Provided however, for the Initial Short Year,
Executive shall be eligible to accrue and use (i) three (3) days of paid
vacation and one (1) paid sick day for the Initial Short Year and (ii) fifteen
days (15) of paid vacation and five (5) paid sick days for each Contract Year
thereafter.

5.        TERMINATION OF EMPLOYMENT.

--------------------------------------------------------------------------------



5.1        Termination Circumstances. Executive's employment hereunder may be
terminated prior to the end of the Contract Term by the Company or the
Executive, as applicable, without any breach of this Agreement only under the
following circumstances:

        (a)        Death. Executive's employment hereunder shall terminate upon
his death.

        (b)        Disability. If the Disability of Executive has occurred
during the Contract Term, the Company may give Executive written notice of its
intention to terminate Executive's employment. In such event, Executive's
employment with the Company shall terminate effective on the 30th day after
receipt of such notice by Executive, provided that within the 30 days after such
receipt, Executive shall not have returned to full-time performance of
his duties.

        (c)        Cause. The Company may terminate the Executive's employment
hereunder for Cause.

        (d)        Good Reason. Executive may terminate his employment for
Good Reason.

        (e)        Without Cause. The Company may terminate Executive's
employment hereunder other than for Cause for any or no reason upon 30
days notice.

        (f)        Resignation without Good Reason. The Executive may resign his
employment without Good Reason upon 90 days written notice to the Company.

Except as may otherwise be expressly provided in Section 7.1(a) or in any
written agreement between the Company and Executive with respect to the issuance
of awards under the Company's Incentive Award Plan, upon termination of
Executive's employment, Executive shall be entitled to receive only the
compensation accrued but unpaid for the period of employment prior to the date
of such termination of employment and shall not be entitled to additional
compensation.

5.2        Notice of Termination. Any termination of the Executive's employment
hereunder by the Company or by the Executive (other than by reason of the
Executive's death) shall be communicated by a notice of termination to the other
party hereto. For purposes of this Agreement, a "notice of termination" shall
mean a written notice which (i) indicates the specific termination provision in
the Agreement relied upon, (ii) sets forth in reasonable detail any facts and
circumstances claimed to provide a basis for termination of the Executive's
employment under the provision indicated and (iii) specifies the effective date
of the termination.

6.         AGREEMENT NOT TO COMPETE.

6.1        Covenant Against Competition. Executive agrees that during the term
of Executive's employment hereunder and (i) if Executive's employment is
terminated by the Company for Cause or by Executive without Good Reason, until
the first anniversary of the date of his termination or (ii) if Executive
receives the Severance Payment described in Section 7.1(a) of this Agreement
because of a termination of his employment by the Company without Cause or by
Executive for Good Reason, from the date of such termination through the third
anniversary of such termination date, Executive shall not, directly or
indirectly, as an employee, employer, shareholder, proprietor, partner,
principal, agent, consultant, advisor, director, officer, or in any other
capacity,

                 
                      (1)        engage in activities involving the development
or operation of a manufacturers outlet shopping center which is located within a
radius of fifty (50) miles of a retail shopping facility which, within the 365
day period ending on the date of the termination of Executive's employment
hereunder, was owned (with an effective ownership interest of 50% or more),
directly or indirectly, by the Company or was operated by the Company;          
                                      (2)        engage in activities involving
the development or operation of a manufacturers outlet shopping center which is
located within a radius of fifty (50) miles of any site which, within the 365
day period ending on the date of the termination of Executive's employment
hereunder, the Company or its affiliate negotiated to acquire and/or lease for
the development or operation of a retail shopping facility;                    
                            (3)        engage in activities involving the
development or operation of any other type of retail shopping facility which is
located within a radius of five (5) miles of, and competes directly for tenants
with, a retail shopping facility which, within the 365 day period ending on the
date of the termination of Executive's employment hereunder, was (i) under
development by the Company or its affiliate; (ii) owned (with an effective
ownership interest of 50% or more), directly or indirectly, by the Company; or
(iii) operated by the Company.        

6.2        Disclosure of Information. Executive acknowledges that in and as a
result of his employment hereunder, he may be making use of, acquiring and/or
adding to confidential information of a special and unique nature and value
relating to such matters as financial information, terms of leases, terms of
financing, financial condition of tenants and potential tenants, sales and
rental income of shopping centers and other specifics about Company's
development, financing, construction and operation of retail shopping
facilities. Executive covenants and agrees that he shall not, at any time during
or for the

--------------------------------------------------------------------------------



first five (5) years following the term of his employment, directly or
indirectly, divulge or disclose for any purpose whatsoever any such confidential
information that has been obtained by, or disclosed to, him as a result of his
employment by Company.

6.3        Reasonableness of Restrictions.

        (a)        Executive has carefully read and considered the foregoing
provision of this Section, and, having done so, agrees that the restrictions set
forth in this Section, including but not limited to the time period of
restriction set forth in the covenant against competition are fair and
reasonable and are reasonably required for the protection of the interests of
Company and its officers, directors and other employees.

        (b)        In the event that, notwithstanding the foregoing, any of the
provisions of this Section shall be held invalid or unenforceable by a court of
competent jurisdiction, the remaining provisions thereof shall nevertheless
continue to be valid and enforceable as though the invalid or unenforceable
parts had not been included herein. In the event that any provision of this
Section relating to the time period and/or the areas of restriction shall be
declared by a court of competent jurisdiction to exceed the maximum time period
or areas such court deems reasonable and enforceable, the time period and/or
areas of restriction deemed reasonable and enforceable by the court shall become
and thereafter be the maximum time period and/or areas.

6.4        Consideration. Executive's promises in this Section not to compete
with the Company and not to disclose information obtained during his employment
by the Company are made in consideration of the Company's agreement to pay the
compensation provided for herein for the period of employment provided herein.
Such promises by Executive constitute the material inducement to Company to
employ Executive for the term and to pay the compensation provided for in this
Agreement and to make and to continue to make confidential information developed
by Company available to Executive.

6.5        Company's Remedies. Executive covenants and agrees that if he shall
violate any of his covenants or agreements contained in this Section, the
Company shall, in addition to any other rights and remedies available to it at
law or in equity, have the following rights and remedies against Executive:

        (a)        The Company shall be relieved of any further obligation to
Executive under the terms of this agreement;

         (b)        The Company shall be entitled to an accounting and repayment
of all profits, compensation, commissions, remunerations or other benefits that
Executive, directly or indirectly, has realized and/or may realize as a result
of, growing out of or in connection with, any such violation; and

        (c)        Company shall be entitled to a permanent injunction to
prevent or restrain the breach or violation of the agreements contained herein
by Executive or by Executive's partners, agents, representatives, servants,
employees and/or any and all persons directly acting for or with Executive.

The foregoing rights and remedies of the Company shall be cumulative and the
election by the Company to exercise any one or more of them shall not preclude
the Company's exercise of any other rights described above or otherwise
available under applicable principals of law or equity.

7.        SEVERANCE BENEFITS.

7.1        Description of Benefits.

        (a)        Termination without Cause or for Good Reason: If Executive's
employment shall be terminated (i) by the Company other than for Cause or (ii)
by the Executive for Good Reason, subject to the limitation in Section 7.2 and
to Section 9(b) hereof, the Company shall pay Executive an amount equal to three
hundred percent (300%) of the sum of (x) his Annual Base Salary and (y) his
"Average Annual Cash Bonus". Such amount shall be paid in equal consecutive
monthly or bi-weekly installments in accordance with the Company's regular pay
schedule and subject to Section 9(b)(iv) over a thirty-six (36) month period
beginning on the effective date of the termination of Executive's employment.
For these purposes, Executive's "Average Annual Cash Bonus" shall be the average
of the Cash Bonuses earned by Executive for each of the three consecutive
Contract Years (or if Executive has not been employed for three full Contract
Years, such fewer number of full Contract Years he has been employed by the
Company) immediately preceding the Contract Year in which Executive's
termination of employment occurs. In calculating Executive's Average Annual Cash
Bonus, the amount of any share-based award under the Incentive Award Plan that
Executive is required to recognize as income for federal income tax purposes in
a Contract Year shall be included as part of Executive's Annual Cash Bonus for
that Contract Year.

        (b)        Termination by Death or Disability. Subject to Section 9(b),
upon the termination of the Executive's employment by reason of his death or
Disability, the Company shall pay to the Executive or to the personal
representatives of his estate (i) within thirty (30) days after the termination,
a lump-sum amount equal to one hundred percent (100%) of the Executive's Annual
Base Salary for the Contract Year in which the termination occurs and (ii) on or
before the day on which the Executive's Cash Bonus for the Contract Year in
which the termination occurs would have been payable if the termination had not
occurred, an amount equal to the Cash Bonus the Executive would have received
for that Contract Year if the termination had not occurred multiplied by a
fraction the numerator of which is the number of days in that Contract Year
before the date of termination and the denominator of which is 365. This
subsection 7.1(b) shall not limit the entitlement

--------------------------------------------------------------------------------



of the Executive, his estate or beneficiaries to any disability or other
benefits then available to the Executive under any life, disability insurance or
other benefit plan or policy which is maintained by the Company for the
Executive's benefit.

        (c)        Termination for Cause or Without Good Reason. If the
Executive's employment is terminated by the Company for Cause or by the
Executive without Good Reason, the Executive shall be entitled to all Annual
Base Salary and all Benefits accrued through the date of termination. Such
accrued compensation shall be paid in accordance with the Company's ordinary pay
practices and, in any event, on or prior to the fifteenth (15th) day of the
third (3rd) calendar month following the end of the calendar year in which the
date of termination occurs.

       (d)        Survival. Neither the termination of the Executive's
employment hereunder nor the expiration of the Contract Term shall impair the
rights or obligations of any party hereto which shall have accrued hereunder
prior to such termination or expiration.

        (e)        Mitigation of Damages. In the event of any termination of the
Executive's employment by the Company, the Executive shall not be required to
seek other employment to mitigate damages, and any income earned by the
Executive from other employment or self-employment shall not be offset against
any obligations of the Company to the Executive under this Agreement.

7.2        Limitation on Severance Benefits.

        (a)        Notwithstanding any other provision of this Agreement, and
except as provided in paragraph 7.2(b) below, payments and benefits to which
Executive would otherwise be entitled under the provisions of this Agreement
will be reduced (or the Executive shall make reimbursement of amounts previously
paid) to the extent necessary to prevent the Executive from having any liability
for the federal excise tax levied on certain "excess parachute payments" under
section 4999 of the Internal Revenue Code as it exists as of the date of this
Agreement.

         (b)        The Company may determine the amount (if any) of reduction
for each payment or benefit that Executive would otherwise be entitled to
receive. The extent to which the payments or benefits to the Executive are to be
reduced pursuant to paragraph 7.2(a) will be determined by the accounting firm
servicing the Company on the date that the Executive's employment is terminated.
The Company shall pay the cost of such determination.

        (c)        If the final determination of any reduction in any benefit or
payment pursuant to this Section has not been made at the time that the
Executive is entitled to receive such benefit or payment, the Company shall pay
or provide an estimated amount based on a recommendation by the accounting firm
making the determination under subparagraph 7.2(b). When the final determination
is made, the Company shall pay the Executive any additional amounts that may be
due or the Executive shall reimburse the Company for any estimated amounts paid
to the Executive that were in excess of the amount payable hereunder.

8.        DEFINITIONS.

"Annual Base Salary" is defined in Section 3.

"Average Annual Cash Bonus" is defined in Section 7.1.

"Cash Bonus" is defined in Section 3.

"Cause" For purposes of this Agreement, the Company shall have "Cause" to
terminate Executive's employment hereunder upon (i) Executive causing material
harm to the Company through a material act of dishonesty in the performance of
his duties hereunder, (ii) his conviction of a felony involving moral turpitude,
fraud or embezzlement, or (iii) his willful failure to perform his material
duties under this Agreement (other than a failure due to disability) after
written notice specifying the failure and a reasonable opportunity to cure (it
being understood that if his failure to perform is not of a type requiring a
single action to cure fully, that he may commence the cure promptly after such
written notice and thereafter diligently prosecute such cure to completion).

"Change of Control" shall mean (A) the sale, lease, exchange or other transfer
(other than pursuant to internal reorganization) by the Company or Tanger
Factory Outlet Centers, Inc. ("TFOC") of more than 50% of its assets to a single
purchaser or to a group of associated purchasers; (B) a merger, consolidation or
similar transaction in which TFOC or the Company does not survive as an
independent, publicly owned corporation or TFOC or an entity wholly owned by
TFOC ceases to be the sole general partner of the Company; or (C) the
acquisition of securities of TFOC or the Company in one or a related series of
transactions (other than pursuant to an internal reorganization) by a single
purchaser or a group of associated purchasers (other than Executive or any of
his lineal descendants, lineal ancestors or siblings) which results in their
ownership of twenty-five (25%) percent or more of the number of Common Shares of
TFOC (treating any Partnership Units or Preferred Shares acquired by such
purchaser or purchasers as if they had been converted to Common Shares) that
would be outstanding if all of the Partnership Units and Preferred Shares were
converted into Common Shares; (D) a merger involving TFOC if, immediately
following the merger, the holders of TFOC's shares immediately prior to the
merger own less than fifty (50%) of the surviving company's outstanding shares
having unlimited voting rights or less than fifty percent (50%) of the value of
all of the surviving company's outstanding shares; or (E) a majority of the
members of the Company's Board

--------------------------------------------------------------------------------



of Directors are replaced during any twelve month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election.

"Contract Term" is defined in Section 2.

"Contract Year" is defined in Section 2.

"Disability" shall mean the absence of Executive from Executive's duties to the
Company on a full-time basis for a total of 16 consecutive weeks during any 12
month period as a result of incapacity due to mental or physical illness which
is determined to be total and permanent by a physician selected by the Company
and acceptable to Executive or Executive's legal representative (such agreement
as to acceptability not to be withheld unreasonably).

"Good Reason" Executive shall have Good Reason to terminate his employment upon
the occurrence of any of the following events:  (i) any material adverse change
in his job titles, duties, responsibilities, perquisites granted hereunder, or
authority without his consent; (ii) if, after a Change of Control, any of the
principal duties of Executive are required to be performed at a location other
than the Greensboro, North Carolina metropolitan area without his consent; (iii)
a material breach of this Employment Agreement by the Company, including without
limitation, the failure to pay compensation or benefits when due hereunder if
such failure is not cured within 30 days after delivery to the Company of
Executive's written demand for payment thereof; or (iv) if Executive elects to
terminate his employment by written notice to the Company within the 180 day
period following a Change of Control.

"Section 409A" shall mean, collectively, Section 409A of the Internal Revenue
Code of 1986, as amended, and the Department of Treasury Regulations and other
interpretive guidance promulgated thereunder, including without limitation any
such regulations or other guidance that may be issued after the date of this
amendment and restatement.

9.        Section 409A.

(a)        The parties acknowledge and agree that, to the extent applicable,
this Agreement shall be interpreted in accordance with, and the parties agree to
use their best efforts to achieve timely compliance with Section 409A.
Notwithstanding any provision of this Agreement to the contrary, in the event
that the Company determines that any compensation or benefits payable or
provided under this Agreement may be subject to Section 409A, the Company may
adopt (without any obligation to do so or to indemnify Executive for failure to
do so) such limited amendments to this Agreement and appropriate policies and
procedures, including amendments and policies with retroactive effect, that the
Company reasonably determines are necessary or appropriate to (i) exempt the
compensation and benefits payable under this Agreement from Section 409A and/or
preserve the intended tax treatment of the compensation and benefits provided
with respect to this Agreement or (ii) comply with the requirements of Section
409A. No provision of this Agreement shall be interpreted or construed to
transfer any liability for failure to comply with the requirements of Section
409A from Executive or any other individual to the Company or any of its
affiliates, employees or agents.

(b)        Separation from Service under 409A. Notwithstanding any provision to
the contrary in this Agreement:

           
                (i)        No amount shall be payable pursuant to Sections
7.1(a) or (b) unless the termination of Executive's employment constitutes a
"separation from service" within the meaning of Section 1.409A-1(h) of the
Department of Treasury Regulations with respect to the Company; and            
                  (ii)        If Executive is deemed at the time of his
separation from service to be a "specified employee" for purposes of Section
409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any portion
of the termination benefits to which Executive is entitled under this Agreement
(after taking into account all exclusions applicable to such termination
benefits under Section 409A), including, without limitation, any portion of the
additional compensation awarded pursuant to Section 7, is required in order to
avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such
portion of Executive's termination benefits shall not be provided to Executive
prior to the earlier of (A) the expiration of the six-month period measured from
the date of Executive's "separation from service" with the Company (as such term
is defined in the Department of Treasury Regulations issued under Section 409A
of the Code) or (B) the date of Executive's death. Upon the earlier of such
dates, all payments deferred pursuant to this Section 9(b)(ii) shall be paid in
a lump sum to Executive, and any remaining payments due under the Agreement
shall be paid as otherwise provided herein; and                      
        (iii)        The determination of whether Executive is a "specified
employee" for purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of
his separation from service shall be made by the Company in accordance with the
terms of Section 409A of the Code and applicable guidance thereunder (including
without limitation Section 1.409A-1(i) of the Department of Treasury Regulations
and any successor provision thereto); and                      
        (iv)        For purposes of Section 409A of the Code, Executive's right
to receive installment payments pursuant to Sections 7.1(a) or (b) shall be
treated as a right to receive a series of separate and distinct payments; and  
           

--------------------------------------------------------------------------------



                            (v)        The reimbursement of any expense under
Section 3.4 or Section 4.2 shall be made no later than December 31 of the year
following the year in which the expense was incurred. The amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year. The amount of any Benefits provided in one year shall not
affect the amount of Benefits provided in any other year.  

10.        MISCELLANEOUS.

9.1        Binding on Successors. This Agreement shall be binding upon and inure
to the benefit of the Partnership, the Company, the Executive and their
respective successors, assigns, personal and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable.

9.2        Governing Law. This Agreement is being made and executed in and is
intended to be performed in the State of North Carolina, and shall be governed,
construed, interpreted and enforced in accordance with the substantive laws of
the State of North Carolina without any reference to principles of conflicts or
choice of law under which the law of any other jurisdiction would apply.

9.3        Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force
and effect.

9.4        Notices. All notices, demands, requests or other communications
(collectively, "Notices") required to be given or which may be given hereunder
shall be in writing and shall be sent by (a) certified or registered mail,
return receipt requested, postage prepaid, or (b) national overnight delivery
service, or (c) facsimile transmission (provided that the original shall be
simultaneously delivered by national overnight delivery service or personal
delivery), or (d) personal delivery, addressed as follows:

           
  If to Company, to:     Tanger Properties Limited Partnership
3200 Northline Avenue, Suite 360 or
P.O. Box 10889
Greensboro, NC 27408
Attention: Mr. Steven B. Tanger                 With a copy to:     Mr. John H.
Vernon, III
P.O. Box 2958 (27216)
522 S. Lexington Avenue
Burlington, NC 27215
336/227-8851                 If to Executive, to:     Mr. Thomas Edward
McDonough
Tanger Properties Limited Partnership
3200 Northline Avenue, Suite 360
Greensboro, NC 27408                 With a copy to:     Ms. Theresa Kading
Hodel Briggs Winter LLP
8105 Irvine Center Drive, Suite 1400
Irvine, CA 92618
949/450-4434  

Any Notice so sent by certified or registered mail, national overnight delivery
service or personal delivery shall be deemed given on the date of receipt or
refusal by the intended recipient as indicated on the return receipt, or the
receipt of the national overnight delivery service or personal delivery service.
Any Notice sent by facsimile transmission shall be deemed given when received by
the intended recipient as confirmed by the telecopier electronic confirmation
receipt. A Notice may be given either by a party or by such party's attorney. A
Party may (i) change the address to which any Notice to that Party hereunder is
to be delivered or (ii) designate additional or substituted parties to whom
Notices hereunder to such Party should be sent with any such change or
designation to be effective five (5) Business Days after delivery of notice
thereof to the other Party in the manner herein provided. As used herein the
term "Business Day" shall mean every day, other than Saturdays, Sundays and any
other day on which banks in the State in which the Center is located are not
generally open for the conduct of banking business during normal business hours.

9.5        Entire Agreement. The terms of this Agreement are intended by the
parties to be the final expression of their agreement with respect to the
employment of the Executive by the Partnership and the Company and may not be
contradicted by evidence of any prior or contemporaneous agreement. The parties
further intend that this Agreement shall constitute the complete and exclusive
statement of its terms and that no extrinsic evidence whatsoever may be
introduced in any judicial, administrative, or other legal proceeding to vary
the terms of this Agreement.

[Signatures to appear on following pages]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned party has executed or caused to be executed
this Employment Agreement as of the Effective Date.

  

           
       

TANGER PROPERTIES LIMITED PARTNERSHIP


(Company)


                      By: Tanger GP Trust, its General Partner           By: /s/
Steven B. Tanger           Steven B. Tanger           President and Chief
Executive Officer                                      

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned party has executed or caused to be executed
this Employment Agreement as of the Effective Date.

  

  

           
        /s/ Thomas Edward McDonough (SEAL)                       THOMAS EDWARD
McDONOUGH           Executive  

--------------------------------------------------------------------------------



EMPLOYMENT AGREEMENT:
Tanger Properties Limited Partnership, Company
THOMAS EDWARD McDONOUGH, Executive.

EXHIBIT A

  

  

Calculation of Annual Bonus

The Annual Bonus is an amount, expressed as a percentage of the Executive's base
annual salary for each Performance Criteria, multiplied by a designated
percentage for Threshold, Target or Maximum achievement of that Criteria.

                 
        For example, if the Base Annual Salary is $350,000:                    
        (a)     A $2.60 Growth in FFO per share is the Threshold level of
achievement for that criteria and will produce a bonus of $28,000 [(20% of
$350,000) x 40%)]                             (b)     A 58% FFO Payout Ratio is
the Target level of achievement for that criteria and will produce a bonus of
$17,500 [(10% of $350,000) x 50%]; and                             (c)     An 8%
Total Return to Shareholders is the Maximum level of achievement for that
criteria and will produce a bonus of $21,000 [10% of $350,000) x 60%]  

Bonus will be calculated incrementally for incremental attainment of a level of
achievement between the Threshold, Target and Maximum levels

The determination of whether a Criteria has been achieved will be made in a
manner that avoids any distortion resulting from dilution occurring in
connection with acquisitions and share offerings and to negate the effects of
changes in accounting rules and standards.

Tanger Factory Outlet Centers, Inc.
Year End 2010 Bonus Targets for Senior Management

                                   
              Threshold     Target     Maximum     Percentage of base salary    
40%     50%     60%     (1) Growth in FFO per share (20%)                      
      FFO per share     $2.60     $2.65     $2.70     (2) Achievement of
Strategic Objectives (20%)                             4% - Lease renewal rate
of the square feet expiring for centers in which we have an ownership interest
(excluding tenants not renewed at management's request for strategic
remerchandising reasons)     85%     86%     87%           4% - Minimum increase
in base rent per square foot (cash basis) on renewed space for centers in which
we have an ownership interest     6%     7%     10%           4% - Minimum
increase in base rent per square foot (cash basis) on re-leased space for
centers in which we have an ownership interest     9%     15%     20%          
4% - Minimum year end occupancy rate for centers in which we have an ownership
interest     95%     96%     97%           4% - Increase ( - decrease) in same
center comparable traffic for centers in which we have an ownership interest    
2%     3%     4%     (3) Payout Ratio Targets (20%)                            
10% - FFO payout ratio     59%     58%     57%           10% - FAD payout ratio
    68%     66%     65%     (4) Total Shareholder Return (share price
appreciation plus dividends) relative to REIT Index and in total (20%)  

--------------------------------------------------------------------------------



                                                  Threshold     Target    
Maximum           10% - One year performance relative to all Mall and Shopping
Center Equity REIT's with a market capital of $1.0 billion or more as listed in
the KeyBanc "Leaderboard" report dated 12/31/09 [companies to be included are
[Companies to be included are Simon, Macerich Co, Taubman, CBL & Assoc., Kimco,
Federal Realty, Regency Centers, Weingarten Realty) (SKT rank in total return)]
    Top 30%     Top 25%     Top 15%           10% - Total return to shareholders
(price appreciation and dividends)     5%     6%     8%     (5) Other targets -
Capital Markets/Outparcel Sales (20%)                             Number of the
following to get target multiple:     2 of 5 objectives     3 of 5 objectives  
  5 of 5 objectives           -     Extend or receive commitments to extend our
lines of credit beyond June 2011                             -     Extend or
receive commitment to extend or refinance our $235 million term loan due in June
2011                             -     Obtain same center NOI increase of at
least 1.0%                             -     Enter into a Purchase & Sale
agreement on one potential new site                             -     Complete
majority of the 2010 initiatives as set out in the strategic plan as
presentation to the Board of Directors                    

(A) 2010 Targets are based on existing portfolio only
(B) Bonus multiple relative to target done on a prorate basis

--------------------------------------------------------------------------------